 SAINT JEAN DES PRES RESTAURANTMichiel's Inc.,d/b/a Le Saint Jean Des Pres Res-taurantandHotel Employees and RestaurantEmploees Union,Local 100 of New York, NewYork andVicinity, AFL-CIOandRodica Mis-chiu.Cases 2-CA-20611, 2-CA-20611-2, 2-CA-20663, and 2-RC-1980231March 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 22 October 1985 Administrative Law JudgeStevenDavis issued the attached decision.' TheRespondent filed exceptions and a supporting brief,theGeneral Counsel filed cross-exceptions and asupporting brief, the Respondent filed amemoran-dum of law in opposition to the cross-exceptions ofthe General Counsel, the General Counsel filed abrief in support of parts of the administrative lawjudge's decision, and the Petitioner submitted tothe Board the brief it previously had filed to theadministrative law judge.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions2 and briefs andhas decided to affirm the judge's rulings, findings,and conclusions3 and to adopt the recommendedOrder as modified.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Michiel's Inc., d/b/a Le Saint Jean DesPres Restaurant, New York, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Insert the following as paragraph 1(d) and re-letter the subsequent paragraph.'In a 15 November 1985 erratum, the judge noted that the challengeto the ballot of Lissa Dannow had been withdrawn by the Union prior tothe hearingThe judge ordered that Dannow's ballot be opened andcounted2Chairman Dotson notes that the Respondent did not file exceptionsto the administrative law judge's conclusions that the Respondent violat-ed the Act by (1) establishing new rules requiring all waiters to work atleastone lunch shift per week and discontinuing its policy of permittingemployees to have a free glass of beer or wine with their meals and (2)threatening employees with discharge, plant closure, and other unspeci-fied reprisals because of their support for the Union2 In fn 2 of his decision, the judge inadvertently refers to par 7 of thecomplaint, instead of par 7(a).4 The fudge found that the Respondent violated Sec 8(a)(3) and (1) ofthe Act by reducing the employees' benefits by denying them free beerand wine with their lunches, a practice it had previously followed Thejudge inadvertently failed to include this finding in the conclusions oflaw, remedy, recommended Order, and notice109"(d) Changing its policy and denying employeesfree beer and wine with their lunches because theemployees engaged in union activities."2.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that Case 2-RC-19802be, and it is, severed from this consolidated com-plaint and remanded to the Regional Director; andthat the ballots of Jean De Boysson and LissaDannow be opened and counted by the RegionalDirector in accordance with the Board's Rules andRegulations and a revised tally of ballots be issuedand served on the parties. In the event the Petition-er has received a majority of the valid ballots cast,the Regional Directorshall issuethe appropriatecertification of representative. In the event the Pe-titioner has not received a majority of the validballots cast, it is ordered that the election conduct-ed on 12 September 1984, be set aside, and the Re-gionalDirector shall conduct a new election when,inhis discretion, a fair and free election can beheld.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdischarge or otherwise discrimi-nate against you because of your membership in oractivities in behalf of Hotel Employees and Restau-rant Employees Union,Local 100 of New York,New York,and Vicinity,AFL-CIO.WE WILL NOTrequire you to work at least onelunch shift per week because of your union activi-ties.WE WILL NOTannounce a new rule whereby wewould thereafter dock your pay for being late towork or inform you that you would lose pay forbeing late to work to induce you not to support theUnion.WE WILL NOTthreaten to discharge you becauseof your supportfor the Union.WE WILL NOTthreaten you with closure of ourfacility or with discharge because of the Union orthe election.WE WILL NOT change our policy and deny youfree beer and wine with their lunches because em-ployees engage in union activities.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offerRodica Mischiu immediate andfull reinstatement to her formerjob or, if that job279 NLRB No. 17 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDno longer exists, to a substantially equivalent posi-tion,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings,plus interest.WE WILL notify Rodica Mischiu that we haveremoved from our files any reference to her dis-charge and that the discharge will not be usedagainst her in any way.MICHIEL'SINC.,D/B/A LE SAINTJEAN DES PRES RESTAURANTLeonard Grumbach,Esq.,for the General Counsel.Stephen G.EisenbergandJonathanArfa,Esq. (Bernstein& Arfa),of New York, New York,forRespondentEmployer.Harold Ickes,Esq. (Suozzi, English&Klein,P. C.),of Min-eola,New York,for the Charging Party Petitioner.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS,Administrative Law Judge.Pursuantto a charge filed on 24 September 19841 by Hotel Em-ployees and Restaurant EmployeesUnion, Local 100 ofNew York,New York andVicinity, AFL-CIO (Union),a complaint was issuedby theRegionalDirector forRegion 2 on 8 November in Case 2-CA-20611 againstMichiel's Inc.d/b/a Le Saint Jean Des Pres Restaurant(Respondent).A further charge and a first amended charge in Case2-CA-20611-2 were filed by the Union on 17 Octoberand 14 November,respectively,and on 16 October acharge was filed in Case2-CA-20663by Rodica Mis-chiu,an individual,against Respondent.On 30 November an order consolidating cases, andconsolidated complaint was issued in Cases 2-CA-20611,2-CA-20611-2, and 2-CA-20663.The consolidated com-plaint alleges,inter alia,2that Respondent unlawfully (a)announced a new rule whereby it would thereafter dockthe pay of its employees for being late to work;(b) in-formed an employee that he would lose pay for being 4minutes late to work;(c) directed its employees not toassociate with other employees to preclude discussion ofunionization;(d) threatened its employees with(i)dis-charge because of their support of the Union and if theUnion won the Board election and,later, because of theresult of the election,(ii)closure of its facility if theUnion won the election and if the employees voted fortheUnion;and, later, (e) because of the result of theelection reduced employee Daniel Elster's shift schedule;(f) assigned Elster to the "runner"position and waiter'spositionswithout the assistance of other employees,iAll dates herein are in 1984 unless otherwise set forth2At the hearing,the General Counsel conceded that no evidence wasadduced as to par 7 of the complaint,which alleged that Respondent in-formed an employee of its desire to replace a prounion employee I shallaccordingly dismiss that allegationthereby imposing more onerous and less desirable work-ing conditions on him; (g) caused employees Elster, Gil-bert Butcher,Andrew Maneval,Neil Sukoff,Isabelle LeMonnier,Mischiu,and Jean De Boysson to earn lessincome by hiring certain waiters,waitresses,and bartend-ers and thereby reducing the shifts of such employees;(h) scheduled employees Butcher,Maneval,Le Monnier,and Mischiu for a day off on the date of the Board elec-tion; (i)on 13 September required its employees Butcherand Mischiu to work lunch shifts; (j) reduced its employ-ees' benefits by discontinuing its policy of allowing themto drink beer or wine as part of the meals provided with-out charge to the employees;and (k)discharged employ-ees Mischiu and Sukoff.Respondent's answer denied the material allegations ofthe complaint.On 18 December, the Regional Director issued anorder consolidating cases and notice of hearing on objec-tionsand challenges which consolidated for hearingCases 2-CA-20611,2-CA-20611-2, and 2-CA-20663 onwhich the complaint,discussed above,was issued, andCase 2-RC-19802 which involves alleged objectionableconduct essentially as follows:(a)thedischarge ofSukoff;(b) the hire of new employees which resulted insubstantially reducing the hours worked by certain exist-ing employees who were active in the Union;and (c) thedestruction of the laboratory conditions necessary for theconduct of the election. The Regional Director conclud-ed that the allegations set forth in the complaint in Case2-CA-20611 were encompassed within the objections, al-though not specifically alleged as objectionable. In addi-tion, three challenged ballots are at issue:Matilda LIff,challenged by the Union as a supervisor; Neil Sukoff,challenged by the Respondent as not being employedduring the eligibility period; and Jean De Boysson, chal-lenged by the Board agent on the ground that he wasnot on the voter eligibility list.3The objections and challenges were consolidated forhearing,which was held before me on five consecutivedays in February 1985.On the entire record,including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the General Counsel,the Respondent, andthe Union, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent,a New York corporation, having its officeand place of business in New York,New York,has beenengaged in the operation of a restaurant selling food andbeverages to the public. Annually, in the course and con-The petition was filed by the Union on 2 August,a Stipulation forCertification upon Consent Election was approved by the Regional Di-rector on 20 August,and an election was held on 12 September in a unitcomprised of all full-time and regular part-time waiters, waitresses, andbuspersons,bartenders,cashiers, and hostesses employed by Respondent'sNew York facility, excluding all other employees,and guards, profession-al employees,and supervisors as defined in the Act The election resultedin five votes for the Union,four votes against the Union,and four chal-lenged ballotsOne of the challenges,the ballot of Lissa Dannow, waswithdrawn by the Union on 19 September SAINT JEAN DES PRES RESTAURANTduct of its business operations, Respondent derives grossrevenues in excess of $500,000, and also purchases goodsand supplies valued in excess of $5000 directly from sup-pliers located outside the State of New York. Respond-ent admits and I find that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Unionis a labor organizationwithin the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThis case involves an attempt to organize the diningroom employees of a restaurant. It is alleged that certainactions were taken by Respondent in response to the or-ganizingcampaign. Each complaint allegation will bediscussedseparately.Albert Michiel, the owner of the facility, is situated inBelgium.He owns 12 restaurants in Europe, but the oneat issue isthe only restaurant he owns in the UnitedStates.Carolyn Van Antwerpen, the manager and admit-ted supervisor of Respondent is in overall charge of therestaurant. Bernard Truffier is the maitre d' and also anadmitted supervisor.B. Reduction of Shifts Due to the Hire of EmployeesThe complaint alleges that commencing about 12August, Respondent unlawfully caused employees DanielElster,Gilbert Butcher, Andrew Maneval, Neil Sukoff,Isabelle LeMonnier, Rodica Mischiu, and Jean De Boys-son to earn less income by hiring certain waiters, wait-resses,and bartenders, thereby reducing the shifts of theoriginal employees.The theory of the allegation is that by hiring more em-ployees than were needed, the current employees earnedlees incomebecause their shifts were reduced.The General Counsel identifies the new employees andtheir dates of hire as:Francois Reboyonne13 AugustJean De Boysson15 AugustRedzep16 AugustDavid Pumo20 AugustClaude Defense21 AugustGaetan Bejrave6 Septemberand states that their hire was unwarranted based on thenumbers of waiters* employed and the restaurant's salesfor the period involved. I disagree.Respondent lost the services of six waiters during theperiod when it was hiring the new personnel. The sixworkers and their last date of employment are:5Milton Elliott19 JulyColin Campbell28 JulyKawal Mago12 AugustChin Lee15 Augusts* The term "waiter" in this decision will include "waitresses "sThe dates were obtained by noting the last tip sheet entry for theemployee and checking that against the last payroll sheet record for theworker6Lee worked only 5 days111John Bourke16 AugustPhilipWatson7 September?Respondent asks that I add Peter Gruen and RodicaMischiu to the workers who were replaced by the newhires. I cannot do so because Gruen, who last worked 3August, went on vacation and resumed work 4 Septem-ber. Similarly,Mischiu last worked 28 June, and also re-turned to work in early September. Thus, there was nospecific need to replace these two workers with perma-nent employees during the summer vacation period. Ithus find that no new workers were hired because of thevacations of Gruen and Mischiu.An analysis of the departures and hirings shows thaton 13 August, when Reboyonne began work, three wait-ers had left in a period of slightly more than 3 weeks.8By 16 August, two more employees had left9 and twowere hired to replace them. 1 ° By 7 September, whenWatson was fired, three employees were hired."" Thus,six employees left and six were hired to replace them.An examination of the payroll records12 shows thatthe following members of waiters and bartenders wereworking at the restaurant on the week ending dates setforth below, excluding Van Antwerpen, Truffier, Matil-daLiff,cashierLillianPreux, and hostessMartineMartin.23 June1130 June107 July1014 July1021 July928 July94 August811August811August1018 August11(with the inclusion of De Boysson and Re-boyonne who were working but not yet on thepayroll)25 August"13(with the inclusion of Defense who was not yeton the payroll. De Boysson was listed on thispayroll.)1September127Although Watson was fired after Bejrave was hired on 6 September,it is likely that Truffier, who discharged Watson, had intendedto termi-nate him prior to 7 September and accordingly hired his friend,Bejraveon 6 September knowing that he would fire Watson the next day.8They were Elliott, Campbell, and Mago on 19 and 28 July and 12August, respectively8They were Lee and Bourke10 They were De Boysson and Redzep11They were Pumo, Defense, and Bejrave12 I recognize that the payroll records are not precisely accurate con-cerningwho worked at the restaurant because employees were notalways given timecards and were therefore not placed on the payrollHowever, the payroll records provide a general measure of how manyemployees were employed at the facility and I have indicated the inclu-sionof employees at a particular week where the evidence shows he wasworking but did not yet receive a timecard13From 25 August through 20 September I have added Defense andReboyonne, who were working at the restaurant but did not appear onthe paryoll until 27 September 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 September141315 September1322 September1229 September126 October1313 October1220 October1127 October113 November810 November8Although there was some increase in the number ofwaiters and bartenders employed during the weeks fromlate June until late September,the increase was minimal.Prior to the petition being filed on 2 August, the averagenumber of such workers from 23 June until 4 Augustwas 9-1/2. From 11 August to the election, which en-compassed the week ending 15 September,the averagewas 12.The General Counsel must show a nexus between thehirings of the new employees and discrimination againsttheworkers alleged in the complaint. He relies on thetestimony of Le Monnier, which I credit, that Truffiertold her that he would not hire Randy Miles, an Ameri-can, because he wanted to have a European staff becausehe does not trust Americans since they were more likelyto favor a union. Although five of the six workers hiredbetween 13 August and 6 September have Europeannames15 there is no evidence that they are European orthat they were hired for the purpose of increasing thenumber of employees on the payroll so that the currentworkers would have reduced earnings.In fact,Respondent'sgross sales did increase inAugust over July's receipts and that, combined with theseparationof employees, could have accounted for thehirings. 16The complaint alleges that the current employees'shiftswere reduced as a result of the hiring of the newemployees. In his brief, counsel for the General Counselretreats somewhat from that position and urges that Ifind a violation in the reduction in the amount of hoursworked rather than the number of shifts worked. Thereason is obvious. The evidence 17 simply does not showa lessening in the number of shifts worked" notwith-standing the slight increase in the number of waiters em-ployed.Regarding the hours worked, using the chart, a com-parison between the pre-13 August and post-13 Augustperiod shows that the following employees worked these14From 8 September through 22 October, the last day he appears onthe tip sheets,Ihave added Bejrave, who never appeared on the payrollsheets15 Truffier stated that he thinks David Pumo is American16The gross receipts for June, July, August, and September were$93,865, $75,582, $82,740, and $73,366, respectively17 See chart for each workerI sHowever, the shifts of Elster show a reduction of shifts from 7 25 to5 45 after 13 August11The complaint alleges that commencing about 12 August, the namedemployees earned less income because their shifts were reduced Grosspay includes hourly wages earned and tips reportedaverage weekly hours, and earned the following averageweekly gross pay.19Pre 13AugustPost 13 AugustHoursPayHoursPayElster38 9$250.9626 6$223.63Butcher32 2193 6926 3235 62Maneval32.7208 7034 8285 75Le Monnie39.30177 6926222 15Mischiu20166145 33De Boysson21163139 76Thus, the evidence shows that, after 13 August, Elsterworked about 12 fewer hours and earned about $27 lessper week. As to Butcher and Le Monnier, although theyworked fewer hours after 13 August, they earned moremoney. Maneval worked about 2 hours more per weekand earned more money after 13 August, which could beexplained by the fact that he threatened to quit if he didnot receive additional shifts, and he subsequently wasgiven moreshifts.In sum,I am unableto find that the General Counselhas set forth a prima facie case of discrimination. First, ithas not been shown that the hire of additional personnelwas discriminatorily motivated, or that any reduction ofshifts has taken place for Butcher, Maneval, LeMonnier,Mischiu, De Boysson, or Sukoff. As to Elster, a slight re-duction is seen.Moreover, Butcher, Le Monnier, andManeval's post-13Augustearnings-which is the heartof the complaintallegation-actually increased. Elstersuffered a loss in shifts, hours, and earnings after 13August but inasmuch as I cannot find that this decreasewas discriminatorily motivated due to the hire of certainemployees, I cannot find a violation.Wright Line,251NLRB 1083 (1980).Even if a prima facie case was proven, Respondent hasmet its burden by showing that the additional employeeshired were employed as replacements for departed work-ers and thatits salesactually increased in August necessi-tating additional staffing.The complaint also specifically alleges that in earlyAugust Respondent reduced Elster's shift schedule fromeightshifts per week to six shifts per week.Elster testified on direct examination that he usuallyworked eight shifts per week However, on cross-exami-nation, on being shown his timecards from June to earlySeptember, he admitted being wrong about that. Thechart shows that Elster's shifts were reduced from an av-erage of 7.25 hours per week before 13 August to 5.45hours after that date. However, I am unable to conclude,for thereasons setforth above, that the reduction ofshiftswas discriminatorilymotivated, especiallywhencompared with the other employees' shifts. I accordinglywill recommend dismissal of this allegation of the com-plaint.20Mlschm was on vacationfor most of this period21De Boysson's hours are not available WeekbJuneJulyAugustSeptemberOctobereginning1825291623306132027410172418152229Elster(a) Shifts7886678886657665335(b) Hours"39-1/23628-1/239-3/434405442-1/223-3/426-1/225-1/233-3/432-1/231-3/426-3/416-1/213-1/219-1/4(c) Tips andwages23$21933176 60149 48237.41199 9022 529918367 03171 81185.28226 93294 31231 38257 61256 86129 7898 73240.24Butcher(a)55544555544345544555(b)3332-1/2292635-3/4353333-1/43019-1/22520-3/43127-1/424-1/42230-1/430-1/230-1/4(c)$16698189 38185 15149 10201 01264 2519955194 14261 50138 83155 75150 76278 16257 85173 04208 99266 70279 09331 68325 09Maneval(a)76535553344555or66or773467(b)46.003530-1/21833-1/2384812-3/429-3/439-1/227-1/44242-1/24935-1/417-1/228-3/432-1/438-3/4(c)$235.58197 25156 6894 30203 73270 302321070 96203 91245 8319004408 03319.03328 1226084236.13252 56338 7936006LeMonnier(a)7747465554576(b)37-1/2202636-1/4263227-1/236-3/421-1/428-1/220-1/222-1/42327-1/422-1/218-1/22336-3/432(c)$219.13110169 60233 19184 1019520132.63366.36156 94192 98177 18154 29147 0518904207 88173.48200.05385 36315 20Mischiu(a)33322(b)291818-3/420-3/418-1/41212-1/4(c)$178 15148 30208.06158 76131.89111 20113 79DeBoysson(a)4535453(b)14-3/420-3/41424-3/421-1/427-3/49-1/4(c)$10466157.769090203 16159 94185.2176.7422 The hours worked sometimes differ between that set forth on the payroll record and the hours indicated on the time cards.Ihave used the hours set forth on thepayroll record23The tips set forth as reported are 80%of the actual tips received. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Docking Employees' Pay for LatenessThe complaint alleges that about 7 August, Respond-ent (a) announced a new rule whereby it would thereaf-ter dock the pay of its employees for being late to work,and (b) informed an employee that he would lose pay forbeing 4 minutes late to work.Both actions were alleged-ly taken to induce the employees not to support theUnion.On 6 August employee Daniel Elster,who was due atwork at 6 p.m., reported at 6:04. Truffier told him thathe would be docked 15 minutes pay for his 4-minutelateness and Truffier wrote"-15minutes"on his time-card.Truffier also told Elster that it was restaurantpolicy "from now on" that if an employee arrived latehe would be docked 15 minutes pay. That was the firsttime that Elster had heard of such a policy. It does notappear that Elster was in fact docked any pay for hislateness, and he did not know of anyone at any timebeing docked for lateness. However, Van Antwerpen tes-tified that workers are docked if they are 1 hour late, butnot 4 minutes late.It is clear that coming immediately after the filing ofthe petition on 2 August, the announcement of this rulechange was designed to harass the employees, particular-ly Elster, for his support of the Union. The union cam-paign musthave been the motivating factor behind Truf-fier's announcementto Elster that thereafter employeeswould be docked for lateness and that 15-minutes paywould be deducted for his being 4 minutes late, becauseno action had been taken prior to that time in responseto employees'minor latenesses,as confirmed by VanAntwerpen.Respondent argues that inasmuch as the alleged rulewas announced but not implemented(Elster was not infact docked any pay for hislatenesson 6 August), therecan be no violation. I disagree. Here the new rule waseffective, in theminds of the employees, when an-nounced. Although there was no evidence that the rulewas enforced, it has not been rescinded, and thereforecould be implemented at any time.Iaccordingly find that Truffier's announcement of anew rule that employees would thereafter be docked forbeing late to work, and his telling Elster that he wouldlose pay for being 4 minutes late to work violate the Actbecause they were done in retaliationfor the Union'sfiling of the petition and to induce the employees not tosupport the Union. It was, accordingly, violative of theAct.D. Assignmentof Elsterto the "Runner"PositionThe complaint alleges that about theweek of 13August,Respondent assigned Elster to cover both awaiter's station and the"runner"position,without theassistance of other waiters,thereby imposing more oner-ous and less desirable working conditions on him, be-cause he joined the Union,and in order to discourageemployees from engaging in union activities.A runner is a waiter designated on each shift by a Re-spondentofficial totake food from the kitchen to all thecustomers in the restaurant.In addition,he is assigned toa small station near the kitchen.AccordingtoElster,Truffier would often send another waiter to the runner'sstation to assist at that station if he was busy.Elsterstated that on 17 August his station was "pretty busy,"he had very little assistance there, and he worked veryhard,noting that,as a runner,he never had such littlehelp before. As the volume of customers subsided, Truf-fier demanded that he get out of the kitchen, and threat-ened that unless he had pressing business there he shouldstay on the dining room floor and take care of his stationor he would be fired. Truffier also said that the next timehe saw Elster in the kitchen he would be discharged.Elster did not respond to these remarks.There is no evidence that Elster requested additionalhelp for his station or that Truffier refused to provide it.When compared with the other Friday lunches inAugust, it appears that 17 August had the highestvolume. This calculation is based on the total tip pool foreach lunch. The individualsalesfigures for each day arenot in evidence, so the total tips received are a rough butfair estimate of the totalsalesvolume for the day. Thetotal tips received in Augustare asfollows:24Date-AmountNo.Working Waiters8-3-$14438-10 - $19548-17 - $20538-24 - $18548-31 - $1804It thus appears that on 17 August Elster was assignedas runner on the busiestFriday in August when onlythreewaiterswere working, whereas for 3 of the 5weeks, four waiters were employed. Accordingly, Elsterwas indeed working hard that day. However, the issue iswhether Truffier improperly failed to assign anotherwaiter to assist him at his station. Inasmuch as only twoother waiters aside from Elster were working that day tocover an extremely busy lunch shift, Truffier permissiblydid not assign another waiter to help Elster. There wasno evidence that Truffier always sent a waiter to help atthe runner's station, and he properly exercised his busi-ness judgment in not doing so where the other two wait-erswere needed at their stations. Indeed, if Truffier as-signed a waiter to help Elster, only one waiter would beleft in the entire restaurant to take care of all the sta-tions,excluding Elster's small station.Iaccordingly find no violation of the Act regardingthis complaint allegation.E. Direction to Employees Not to Associate withOthersThe complaint alleges that in mid-August, Respondentdirected its employees not to associate with other em-ployees to preclude discussion of unionization.Employee Elster testified that in the past he was askedby Truffier to "look after" new waiters-by correctingtheirmistakes and observing them. The new workerswere assigned a station near his and he would watch24 The total tips comprise all tips paid by customers as reflected in thetip sheetsA share of the total tips went to management personnel, butthe individual shares received are not material SAINT JEAN DES PRES RESTAURANTthem, correct their mistakes, and brief them on restaurantpolicies.On 17 August waitress Isabelle LeMonnier broughther friend,Randy Miles,to the restaurant as a trialwaiter for 1 night. Truffier asked LeMonnier to showhim around and asked that he "trail"her-assist andfollow her in serving customers. Prior to the start of theshift,Miles,LeMonnier, and Elster ate dinner in thekitchen and Elster was explaining restaurant proceduretoMiles.Truffierentered,apparently heard Elster, andtold LeMonnier that he asked her and not Elster to trainMiles.Iam unable to find a violation based on these facts.Truffier did not, as alleged, direct the employees not toassociate with other employees. He merely told LeMon-nier to train Miles. Although in the past Truffier had as-signed Elster to watch and coach new waiters, he wasnot given that task permanently. Truffier could, ofcourse,assign a different waiter to perform thatjob. Le-Monnier and Elster had about thesame amountof expe-rienceatthe restaurant'25and because LeMonnierbroughtMiles in, it was understandable that Truffierwould appoint her to train him.Moreover,Mischiu testified that on Laurent's firstnight as a waiter, she was asked by Matilda Liff, who Ifind to be a supervisor, to take care of his tables while hewas working because he did not perform well.In addition, when Truffier interrupted Elster's conver-sationwith Miles, there was no discussion of the Unionongoing at that time. I accordingly am unable to findany violation of the Act in this regard.F. Scheduling Employeesfor a Day Off on 12SeptemberThe complaint alleges that Respondent violated Sec-tion 8(a)(3) of the Act byscheduling employees Butcher,LeMonnier,Maneval,and Mischiu for a day off on 12September,the date of the Board election,to inducethem not to participate in the election.26The restaurant is open 6 days per week and it is notdisputed that employees were given days off during theweek.The GeneralCounsel's argument is based on the as-sumption that 3 of the 10 persons who were assigned towork that day could be expected to vote against theUnion(Dannow,who was Michiel'sbabysitter in Bel-gium;Preux,a former roommate of Truffier; andRedzep, the bartender who was alleged to have reporteda conversation by Mischiu,not involving the Union, toTruffier.He also asserts that the fact that only thosethree were set forth on theExcelsiorlist is proof that itsfailure to schedule other employees was unlawfully moti-vated.Of the11weeks between 13 June and 12 September'27the date of the election,the employees at issue did notwork on the following Wednesdays:25According to the tip sheets, Elster began work about 1June, andLeMonnier started about 20 June25The question of whether those workers could have voted or didvote notwithstanding their not being scheduled to work that day is not atissue27 The restaurant was closed on 4 July115Butcher288-comprising 6-13, 20, and27; 7-11; 8-1, 8, and 29; 9-5LeMonnier292-7-25; 8-8Maneval6-6-13 and 20; 7-11; 8-1,Mischiu8, and 15Did not work on 6-6 or 13,but worked 6-20, afterwhich took 2-monthvacation,returning Tuesday,9-4. Did not work onWednesday, 9-5.After the election, in the 5 weeks from 19 Septemberto 17 October, the employees did not work the followingWednesdays:Butcher5LeMonnier2-9-19 and 26Maneval4-9-19; 10-3, 10, and 17Mischiu5On this record it cannot be found that Respondent de-liberately scheduled the four employees for a day off inorder to induce them not to participate in the election.There was no evidence that they were told of any reasonwhy they were not scheduled to work 12 September.Moreover, their work pattern demonstrates that theywere regularly assigned Wednesdays as a day off, priorto and after the election. Thus, prior to the election,Butcher, LeMonnier, and Maneval did not work 8, 2,and 6of the 11 prior Wednesdays, respectively,and Mis-chiu did not work on 6 or 13 June prior to her vacation.A similar record is seen after the election.Itherefore cannot find that a violation has beenproven on this allegation.Inote that the Board will set aside an election whenthe voter had no opportunity to vote becausehe was as-signed by the employer to be away from the plant in thenormal course of his duties for the employer.GlennMcClendon Trucking Co.,255 NLRB 1304 (1981). How-ever when the employee was prevented from voting bypersonal activities unrelated to his job, no objectionableconduct has been found in his failure to vote.Philips In-dustries,212 NLRB 529 (1974). Accordingly, applyingthat reasoning, Respondent did nothing more than sched-ule the four employees for a day off. He could not berequired to employ all his workers on election day justso they would find it more convenient to vote. Inasmuchas no objectionable conduct would be found if an em-ployee fails to vote for reasons of his own, the higherstandard required for finding an unfair labor practice isnot established where an employer fails to schedule cer-tain employees to work on election day.I accordingly find no violation of the Act concerningthis complaint allegation.G. Assignment of Lunch ShiftsThe complaintallegesthat about 13 September, Re-spondent required employees Butcher and Mischiu towork lunch shifts.28 Butcherwas hired on 7 June29 LeMonnier was hired and first appears on the tip sheets on 20 June 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDMischiu was hired in late June 1983.Upon her hire shetold Respondent Official Boumal that she was availablefor dinners only because she would be attending schoolin September.This arrangement was agreed to and Mis-chiu was not scheduled for any lunches.However, Mis-chiu volunteered to and did work lunches that summer,when Respondent was short of help,until she beganschool full time in September 1983. Boumal's successor,Richard Weber, honored Mischiu's arrangement when hereplaced Boumal in October 1983 and,accordingly, shedid not work lunch except during vacations and schoolholidays.The procedure she followed was to tell Weberthat she had a school day off and ask whether he wantedher to work lunch that day.In September 1984 Mischiu's school schedule requiredher to attend school 5 days per week.On 13 September,the day after the election,Mischiu observed that Truffierwas "excited and furious" when he announced that"from now on everybody has to work lunch. . .wheth-er the union people like it or not."That day she learnedthatherschedule for the following week included lunchon Thursday. She told Truffier that he knew she couldnot work lunch.Truffier replied that he did not care.She answered that she never worked lunch when shewas in school.He responded that she had to arrange herschedule so that she could be available for one lunch perweek.She said that she could not do that and offered toshow her school schedule.Truffier said he did not care.Thereafter,Mischiu was assigned to lunch shifts and inmost cases obtained a substitute for those shifts.Truffierexcused her from lunch duty if she was able to get a re-placement.Gilbert Butcher testified that on his hire in June 1984he told Truffier that he could not work lunches becausehe was attending school. Truffier agreed to have himwork dinners only. Occasionally, however,he wouldsubstitute for another employee for lunch if he was askedby the worker.Butcher further stated that shortly after the electionTruffier told him that he must work lunch.Butcher pro-tested that he was not able to do so because of his schoolattendance.Truffier replied that everyone must workone lunch per week.Thereafter,Butcher worked lunchand missed school on those days.Butcher testified, andthe tip sheets confirm,that in the weeks of 6 August to24 September Butcher worked no lunches,but beginningtheweek of 1 October to 29 October he worked onelunch per week.Butcher quit in mid-November.Elster,LeMonnier,and Maneval testified consistentlythat prior to the election,employees were not requiredtowork lunch.Elster and Maneval further stated thatafter the election Truffier announced that all waitersmust work lunch because he wanted to stop"favoritism"and be more fair to all the workers.Van Antwerpen testified that waiters were never re-quired to work lunches and that policy has neverchanged.She never heard Michiel require that waitersmust work lunches.80Truffier also implied that therewas no such rule mandating that waiters work lunch, be-cause he stated that he tried to accommodate the work-ers.Lunch shifts conflicted with the school attendance ofMischiu and Butcher and may have been avoided byotherwaiters because the tips received in such shiftswere much less than the dinner shift.Nevertheless, theevidence is clear that prior to the election,workers werenot required to work lunch,and Truffier permitted Mis-chiu and Butcher to work dinners only.Only 1 day after the election,Truffier announced achange in this policy to require all waiters to work atleast one lunch shift per week "whether the union peoplelike it or not."I credit the consistent, similar testimonyof Mischiu,Butcher,Elster,and Maneval that Truffiertold the waiters of this change.The fact that a newpolicy was made is clearly demonstrated by (a) the pro-tests by Mischiu and Butcher that they could not worklunches due to their school schedules; (b) Mischiu's ef-forts to obtain substitutes for assigned lunch shifts; and(c) Butcher's record of no lunches prior to the change,and one lunch per week after the change.It is further clear that the new requirement that wait-erswork one lunch per week was motivated by antiun-ion considerations.The timing of the announcement,coming only I day after the election and accompaniedby the statement that the change will be effective"whether the union people like it or not"provides strongevidence that the change was unlawfully motivated.Moreover,Truffier knew that Mischiu and Butcher didnot want to work lunches and had previously accommo-dated their school schedules.31The announcement of the requirement that waiterswork at least one lunch was directed at all the employeesand was clearly unlawfully motivated,as set forth above.Although it was unlawful concerning all the workers, itwas of course a violation concerning Mischiu and Butch-er,who are specifically alleged in the complaint ashaving been discriminated against by virtue of the newshift schedule.I accordingly find and conclude that the requirementthat employeeswork lunch shifts violated the Act.Nissen Foods,272 NLRB 371 (1984);TogetherWe StandWomen'sGuild,256 NLRB 393, 397-398 (1981).H. Reductionof BenefitsThe complaint alleges that about 20 September Re-spondent reduced its employees'benefits by discontinu-ing its policy of allowing them to drink beer or wine aspart of the meals provided without charge,because oftheir support for the Union and as a result of the Boardelection.Employees De Boysson,Elster,LeMonnier,Maneval,and Mischiu consistently testified that,prior to the elec-tion of 12 September,waiters were permitted to drink a30 Therefore I rejectRespondent's argument,that inasmuch as Michielmade schedule changes inOctober1984,such changes were not unlaw-fullymade31Truffiertestified that he knew that Mlschtu and Butcher were stu-dents and that he accommodated themby nothaving themwork lunches SAINT JEANDES PRESRESTAURANTglassof beer or wine with their meals without charge.Shortly after the election, Truffier announced that em-ployees were no longer permitted to drink alcoholic bev-erages on the premises.Van Antwerpen testified that when she began workforRespondent in June 1983, she knew that Michiel'sother restaurants prohibited the consumption of alcoholby waiters, and she believed that the same rule applied toRespondent's premises here. Nevertheless, she was awarethat the waiters drank beer and wine with their mealsbut she did not discipline them for doing so. In June orJuly 1984, Michiel visited the restaurant, saw employeesdrinking alcohol, became angry, and apparently told VanAntwerpen that it should not be permitted. She believesthat Truffier told employes to discontinue this practice,although she took no action against employees who con-tinued to drink with meals after that, because she is not"rigid" regarding this rule, and such drinking did notaffect the service of customers.Based on these facts, it is readily apparent that Re-spondent withdrew a benefit from employees because oftheir support for the Union and because of the recentlyheld election. Thus, the waiters have enjoyed free beerand wine with their meals for more than I year-sincethe opening of the restaurant, notwithstanding ManagerVan Antwerpen's awareness that it was contrary to Re-spondent's policies. Even the fact that Michiel ordered acessationof the practicein June orJuly 1984 did notcause her to call a stop to it. It was only immediatelyafter the election that Truffier announced that alcoholcould not be consumed on the premises. The new rulechange withdrawing the benefit must therefore havebeen a direct reaction to the union organizing drive andtheBoard election.Sunbeam Corp.,211NLRB 676(1974).Respondent defends itself on the ground that, accord-ing to Van Antwerpen, employees continued to drink, asthey had in the past, after Truffier allegedly told themthe practice was discontinued. It relies on the testimonyof Maneval to show that employees drank in the restau-rant after the rule change. However, Maneval statedthat, although the waiters persisted in drinking, they didso secretly-not in the presence of Liff, Truffier, or VanAntwerpen. Thus, although employees may continue todunk alcohol on the premises, the violation is in the an-nouncement of the imposition of a new rule discontinu-ing the benefit they once enjoyed.Scotch & Sirloin Res-taurant,269 NLRB 436, 443 (1984).I accordingly find that the reduction of the employees'benefits violated Section 8(a)(1) and (3) of the Act.I.Threats to EmployeesThe complaint alleges that Respondent, by Truffier, itsadmitted supervisor, (a) in mid-August, threatened itsemployees with discharge because of their support fortheUnion; (b) about 13 September, threatened its em-ployees with closure of its facility and with discharge ofall the employees if the Union won theBoard election;(c) also threatened its employees with unspecified repris-als becauseof their support for the Union; and (d) in theweek following 12 September, threatened its employees117with closure of its facility and with discharge of all theemployees because of the result of the Board election.The complaint further alleges that in September, Re-spondent,by Van Antwerpen, its admitted supervisor,threatenedemployees with closure of its facility if theemployees voted for the Union.LeMonnier testified that on asking Truffier if hewould hire her friendMiles,an American, who had triedout as a waiter,Truffier replied that he would not behired because he wanted a European staff as he did nottrustAmericans because they were more likely to be fora union.He further said that he would also get rid of theEuropeansif necessary.De Boysson testified that about 20 August he was toldby Truffier that he would hire 20 employes so that hecould fire certain workers, adding that that was his attor-ney's idea.Two days before the election Truffier told DeBoysson that he did not like to be "fucked," adding thatif a personhas to engagein that conduct it should beconsenting.Truffier then noted that "you are going tosee what's going tohappen."Maneval testified that shortly before the 12 Septemberelection,ManagerVan Antwerpen asked him what hethought of the Union. Maneval replied that the workersmight receive benefits and protection. Van Antwerpenresponded that in her opinion they would not receivesuch improvements, and it would cost a lot of money,and, because Respondentisa small business,itmighthave to closethe restaurant.Mischiu testified that on 13 September, the day afterthe election, she was in the kitchen with Chef Pascalwhen Truffier entered. Pascal remarked that it seemedlike the Union won. Truffier responded that "they wonmy ass," adding that he had just spoken to Michiel andthat even if the Union won, Michiel said he would closethe restaurant, fire everyone, and in 2 weeks reopenunder a new name with new employees.De Boysson testified that about 15 September he ap-proached Truffier and told him that he was sorry that hevoted his conscience. Truffier replied that "we are goingto see whatis going tohappen."Manevalstated that in the week following the election,Truffier announced that the vote was tied and that hewould have to "go to court," adding that, at the worst,the restaurant will close if the Union wins and mightreopen with other employees. Thereafter, Truffier re-peated thismessage twoto three times that week.Truffier and Van Antwerpen denied or could notrecall makingthe statements attributed to them.I find that the statements, set forth above, attributed toTruffier and Van Antwerpen were made, as testified toby the General Counsel's witnesses. They testified in aconsistent,forthrightmanner asto remarks which had tohave made a tremendous impression on them. In addi-tion,certain of the same comments were made to differ-ent people, which adds credence to the fact that theywere uttered.Ihave already found thatthe assignmentof Elster tothe runner's position on 17 August, and the alleged fail-ure of Respondent to provide him with assistance did notviolate the Act. The threat by Truffier at that time that 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would fire Elster if he did not stay out of the kitchenwas also not violative because Truffier had a legitimatebusiness interest in ensuring that the limited waiter staffof three would be available to service the customersduring the high volume lunch shift.As the Board statedinGerber Co.,270 NLRB 1239 (1984):Section 8(a)(1) of the Act prohibits employersfrom interfering with,restraining,or coercing em-ployees in the exercise of their rights of self organi-zation as guaranteed by Section 7 of the Act. Inevaluating the conduct of an employer as to wheth-er it violates the Act,the issue is whether the em-ployer's conduct tended to affect the employees'freedom of choice not whether such conduct, infact, did affect that choice.The following are clearly unlawful threats:(a)Truffier's remark to De Boysson that it was his at-torney's idea to hire 20 employees so that he could firecertainworkers. Respondent argues that because therewere not 20 employees affected by the Union'spetition,such a statement could not be taken seriously.I disagree.The tally of ballots show that there were 17 eligible em-ployees,which is close enough to 20 to make it clear toDe Boysson that Truffier was threatening to dischargethe entire work force.Although De Boysson did not be-lieve that his job was in jeopardy by virtue of this state-ment,he stated that he interpreted the remark as being away in which Truffier could employ only those personshe wished.(b)Truffier's statement to Mischiu on 13 Septemberand his remark to Maneval in the week after the election.He told Mischiu that even if the Union won he wouldclose the restaurant,fire everyone,and reopen with newemployees. He told Maneval essentially the same thing.(c)Van Antwerpen's statement to Maneval that sinceRespondent is a small business it might have to close.(d)Truffier's statement toLeMonnier thatMileswould not be hired because Truffier wanted a Europeanstaff as he did not trust Americans because they weremore likely to favor a union,was not an unlawful refusalto hire Miles,in the absence of a charge to that effect.Nor does the General Counsel request that I so find.However,I find,as alleged by the General Counsel, thatthat statement,coupled with Truffier's further remarkthat he would "also" get rid of the Europeans if neces-sary is an unlawful threat to discharge employees.32(e)Truffier's statements to De Boysson that, "you aregoing to see what is going to happen." This was saidright after Truffier mentioned that he does not like beingviolated.As such, the comment was a clear threat of un-specified reprisals.Iaccordingly find and conclude that,based on thestatements of Truffier and Van Antwerpen,set forthabove, unlawful threats of discharge(Gerber Co.,supra);threats to close(Bronx Metal Polishing Co.,268 NLRB887, 889(1984));(Woodline, Inc.,233NLRB 97, 10032 I reject Respondent's argument that this allegation must fail becasueithiredDavid Pumo, an Amencan, about the same time It is not clearthat Pumo is AmencanTruffierstated that he thought he was an Ameri-can(1977)) and threats of unspecified reprisals were made toemployees.Economy Fire&Casualty Co.,264 NLRB 16,22 (1982) ("Itwouldn'tbe in the company's best interesttomove,but no one knows what will happen becausethere's never been a union.")J.The Dischargeof Neil Sukoff1.FactsThe General Counsel alleges that on 22 August Re-spondent discharged Sukoff because of his union activi-ties.Sukoff was interviewed by Truffier on 16 July. He ap-plied for a job as a bartender and was asked if he hadbartending experience.He replied that he worked as abartender in London but had no experience servingliquor.Truffier said he would train him.Sukoff beganwork on 2 August,the day the petitionwas filed.He was asked that night in the locker room byElster,who identified himself as the union representative,to sign a card,and he did so.He worked for the firstthree nights under the supervision of the bartender,Gruen, who was leaving.He was also assisted for severalnights thereafter by two other workers.After signing the card, Sukoff spoke to employeesDannow,LeMonnier,Butcher, and Lopez mostly in thekitchen about the Union.He told them that Elster spoketo him, that he joined the Union,and he asked if theywere members also.On 9 August,Truffier began criticizing Sukoff's workin an angry manner,complaining about the following:33(a) He used the wrong glass for a drink.(b)A customer requested a certain champagneand Sukoff did not know that it was kept in the re-frigerator and thus could not find it.(c)The sink clogged and overflowed-whenTruffier saw this he called Sukoff an"idiot" andbecame insulting.(d) Truffier claimed that a customer was waiting20 minutes for a drink.Sukoff conceded that the first three incidents occurred,but denied the last.On 15 August Sukoff spoke to Redzep behind the barregarding the Union.Sukoff told him that he was aUnion member and asked him to speak to "Union repre-sentative Elster"if he wanted to join. Redzep did notanswer.That night,Truffier told Sukoff that he was aterrible bartender who knows nothing about bartending,citing the incident where the customer waited 20 minutesfor a drink. Truffier told Sukoff that he would be trans-ferred to a waiter'sposition.Sukoff protested that hewas a good bartender,but to no avail.The following three nights, 16, 17, and 18 August,Sukoff worked as a waiter,at first trailing a more experi-enced waiter,then helping the waiter and taking drinkorders.He was told by Truffier what to do. On 2033 Sukoff stated that Truffier's attitude toward him changed and thatin the couple of days prior to 9 August he would correct his work in a"nice way " SAINT JEAN DES PRES RESTAURANTAugust a conference was held at the Board concerningthe petition. On 21 and 22 August Sukoff again workedas a waiter.On 23 August he reported to work but was told byTruffier that therewere too many waiters and notenough reservations and was asked to leave. The follow-ing day Sukoff reported to work and was told the samethingby Truffier. Truffieralso said that he would not beneeded during the next couple of days and that heshould- call the next week.Sukoff called and was toldthat Respondent was not busy.He offered to work parttime and Truffier told him to call back in 2 weeks.On 12 September, after he voted in the Board election,Sukoff again told Truffier that he was available to workpart time, even in October. Truffier replied that he couldnot think now, adding that there would be many changesstarting in October, and asked Sukoff to call him then.Sukoff did not call Truffier again.Sukoff kept his uniform in a locked locker in the res-taurant which had his lock on it. Prior to the time he re-moved his uniform and lock in October, no one hadasked him to do so.Sukoff began receiving a full share of tips on hissecond night of work as a bartender and he continued re-ceiving a full share as a waiter. He stated that if he didnot know how to make a drink he would ask cashierPreux or waiter Maneval or check his two referencebooks. He added that in the last 4 days he worked as abartender he rarely had to ask others or consult thebooks for drink-making instructions.Truffier testified that Sukoff did not tell him that hehad no experience with alcoholic beverages, and that hadhe known that he would not have hired him. He statedthat he helped Sukoff by showing him how to make eachdrink and by answering his questions. He further statedthat he was able to tell on Sukoffs first day that he hadno experience, and that he told Sukoff during his employthat he was not a good bartender, did not know how tomake drinks, and could not do anything well.Notwithstanding that Truffier realized on Sukoffs firstday that he was incompetent, he gave him 1 week to im-prove as a bartender, but he did not improve. Sukoffasked for more time but Truffier refused to keep him as abartender, and offered him a waiter's position, which heaccepted.According to Truffier, many people helpedtrain him as a waiter but he was unable to do the job.Truffier fired him at the end of the shift, telling him thathe did not do a good job at the bar or in the diningroom.Truffier conceded that Sukoff's timecard indicates thathe worked a full dinner shift on 22 August and came infor 1 hour on 23 August and was paid for that hour. Hedid not recall telling Sukoff to go home because businesswas slow. Thereafter, Sukoff called twice and asked himif there was a job for him and Truffier said that therewas not.Truffier denied firing Sukoff for his union activitiesand denied any knowledge of his union activities.2.Analysis and discussionTruffier stated that he does not hire inexperienced per-sonnel,but that he gives waiters and bartenders 2 days to119see if they would work out. Van Antwerpen testifiedthat inexperienced waiters are occasionally hired but aretrained inthe restaurant.The General Counsel argues that even if Sukoff was apoor waiter, he was not given an adequate opportunityto learn hisjob and improve his skills.He suggests thatdisparate treatmentwas shown by the fact that, accord-ing to Elster,new employeeswere assigned to a smallstationforweeks or even months until they improved,and that, although Sukoff was "rather inefficient," sowere other new employees who were retained for weeksor months until they progressed.There is no question but that by the time Sukoff wasfired on 23 August Respondent was aware that its em-ployees wereengaged in union organizing.The electionpetition was filed on 2 Augustand aconferencerelatingto the petition was held at the Board on 20 August.Thus, even apart from the small-plant doctrine urged bytheGeneral Counsel, I find that Respondent possessedknowledge of its employees' organizing activities gener-ally.However, there is no specific evidence to show thatSukoff's activitieswere carried out at such places andtimes that Respondent must have noticed them.StandardMotor Products,265 NLRB 482, 491 (1982). Sukoff dis-cussed the Union in the kitchen and behind the bar withfellow employees. Although such conversations includedDannow, Lopez, and Redzep, I cannot find that employ-ees informed Respondent of Sukoff's union activities orwere likely to have reported such matterstomanage-ment.Dr. Phillip Megdal, Inc.,267 NLRB 82 (1983). I amaware that Dannow was a former babysitter of Michiel,Respondent's owner; Lopez socialized with Van Antwer-pen and Truffier; and Redzep possibly advised TruffierthatMischiu was speaking against him.34Moreover, no antiunion comments were addressed toSukoff by Respondent, and at the time of his dischargeno animuswas displayed at all by the company towardthe Union. The absence of animus is evident in the factthatRespondent could have discharged Sukoff on 15August when it became dissatisfied with his bartending.By that date, according to the General Counsel, Re-spondent was aware of all his union activities through hisconversations with his coworkers whose loyalty and re-lationship to the Company would have prompted themto inform on Sukoff. The evidence reveals, however,that Respondent did not discharge him on 15 August, butgave him another opportunity to work for Respondent inthe capacity of waiter and continued his full share oftips. 3 sIam, accordingly, unable to find that the GeneralCounsel has made a prima facie showing that Sukoff'sprotected activity was a motivating factor in Respond-ent's decision to discharge him.Wright Line,251 NLRB1083 (1980).3634When Truffier criticized Mischiu for spreading rumors about him,whichinformationperhaps came from Redzep, he told herthat therewere "informers all over the place" and that the "walls have ears"35No allegationhas been made thatSukoff's transfer from bartenderto waiterwas in violationof the Act36 I reject the Union's argumentthat Sukoff was laid off The GeneralCounselalleges thathe was fired and the evidence so indicates. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf it is ultimately found that the General Counsel hasestablished a prima facie case, it is Respondent's burdento show that it would have taken the same action againstSukoff in the absence of his union activities.Respond-ent's defense is troublesome. Truffier's testimony that hetold Sukoff that he was fired for poor work at the end ofa shift was contradicted by Sukoff who stated that Truf-fier told him at the start of a shift that he should leavebecause business was slow.Truffierwas also contradict-ed by Sukoff s timecard which indicated that he beganhis last shift but did not complete it,thus lending cre-dence to Sukoffs version. Moreover, no specific evi-dence of Sukoff's shortcomings as a waiter was presentedby Respondent. The only testimony from Truffier wasthat Sukoff was unable to do the job and that manypeople unsuccessfully helped to train him. s vI find it unnecessary to resolve this conflict because, infinding that no prima facie case has been proven, I neednot examine Respondent's defense.K. Dischargeof RodicaMischiu1.FactsThe General Counsel alleges that Respondent dis-charged Mischiu on 15 October because of her union ac-tivities.At the time of Mischiu's hire in June 1983 she advisedManager Marion Boumal that she was available for din-ners only because she would be attending school in Sep-tember.Boumal agreed and asked how many dinnershifts she wanted and Mischiu replied that she wouldworkasmany as she was assigned.Thereafter,Mischiuworked dinners only until July when she volunteered towork lunches while she was on summer vacation fromschool to which she returned full time in September1983. Richard Weber, who replaced Boumal in October1983, observed the schedule that Mischiu requested-din-ners only, and when she was on school vacation or holi-day, she would work lunches too.In late June 1984, Mischiu and Elster spoke in the res-taurant about the problems at Respondent: too manywaiters; inexperienced waiters; and Truffier and the cash-ier received a full share of tips. Elster told Mischiu thatthese matters would be resolved if they joined a union.Mischiu asked how that would happen, and Elster ex-plained that a union would not permit Truffier or thecashier to receive a share of tips and the workers wouldobtain health and dentalinsurancefor $18 per month.Mischiu told Elster that she would join a union if doingso would solve their problems.Mischiu went on vacationin lateJune and on herreturn to work in early September 1984 was told byElster that he had organized a union and there was to bean election on 12 September. Elster identified thoseworkers who he believed supported the Union. Mischiuwent to those employees and told them that she washappy they supported the Union, and she also spoke39 In this connection I cannot rely on the similarly vague and conclu-sory testimony of the General Counsel'switnessesElster and Le Monnierthatotherinefficientworkers were allowed to remain in Respondent'semploy for weeks or months until they improvedabout the Union with the workers who were undecidedabout whether to join it.In late September, Mischiu spoke with Elster, Butcher,and Redzep concerning some tip money which was al-legedly missing. After this conversation she saw Redzepspeak with Truffier. A few days later Truffier accusedher of spreading rumors that he and Preux were stealingtipmoney. Mischiu asked him if he had evidence thatshe was spreading rumors and asked that she be con-fronted with her accuser. Truffier refused, adding thathis information is reliable because he had "informers allover the place" and that the "walls have ears." Truffierthreatened that if he heard her spread rumors or if shesaidanything about the tips he would fire her "no matterwhat kind of lawsuit I'll get into with the Union."On her return from vacation, Mischiu asked Truffier,who had by then replaced Weber, for Monday night, 10September, off because she had to register for school.98Truffier agreed.Mischiu reported to work on Tuesdaynight and saw that she had been scheduled to work thenight before. She asked Truffier why she had beenscheduled and was told that he forgot.On 13 September, as discussed above, Truffier an-nounced the rule that all waiters must work at least onelunch per week. Mischiu immediately told Truffier thathe knew that she could not work lunch. Truffier repliedthat he did not care. Mischiu answered that she neverworked lunch when she was in school. Truffier respond-ed that she had to arrange her schedule so that shewould be available for one lunch per week. Mischiu saidthat she could not and offered to show Truffier herschedule. He said that he did not care.Mischiu's schedule for the week of 17 September wasthe dinner shift on Monday, Tuesday, Thursday, and Sat-urday and the lunch shift on Thursday.On 17 September Mischiu called in sick and did notattend school.The next day, she told Truffier that she had school onMonday nights and requested and received permissionfrom Truffier for a replacement to cover her lunch andMonday dinner shifts. Truffier approved, as long as sheobtained a substitute. She asked Maneval, who agreed towork Thursday lunch for her, and he did so on 20 and27 September and 4 October. Mischiu was also able tohave LeMonnier work the Monday dinner shifts of 24September and 1 October.On 8 October LeMonnierwas againsupposed to re-place Mischiu, but was told by Truffier that she need notcome in because business was slow.In late September or early October, Michiel came tothe restaurant. On his departure, Mischiu found that herSaturday dinner shift was eliminated.On 9 October Maneval told Mischiu he might beunable to substitute for her for the Thursday, 11 Octoberlunch shift. On 11 October Maneval and Mischiu did notwork lunch and she did not call or tell Truffier of herunavailability. That evening she arrived 40 or 50 minuteslate for her dinner shift. She apologized for being late.33 She registered that night and received a 5-day-per-week school pro-gram SAINT JEAN DES PRES RESTAURANTTruffier asked why she missed the lunch shift,and shesaid she spoke to Maneval.Truffier then said that it wasapparent that she was having problems with her sched-ule, she did not work when assigned,and that he andVan Antwerpen had discussed the situation that morn-ing.Mischiu answered that she had been a good worker,but that all these problems began when her schedule waschanged,adding that Truffier knew that she could notwork Monday dinners or Thursday lunches.She askedfor a change of schedule,Truffier asked why he shouldbe "good"to her,adding that no one was good to him,and that he received letters every day saying that he wasnot "severe"enough with the workers-that they were"out of control."Truffier then said that that week'sschedulewas made by Michiel and it could not bechanged.On Monday,15 October,Mischiu was unable to obtaina substitute for her dinner shift.She called the restaurantand left a message with Dannow.At the end of her classthat night at 8:30 p.m.,Mischiu called Truffier and of-fered to come to work if she was needed.Truffier re-plied that Respondent also unsuccessfuly tried to get areplacement for her that night.Truffier added that heand Van Antwerpen decided that because Mischiu couldnot work on her assigned shifts,she was unreliable. Healso said that Respondent's attorneys gave it the "greenlight"to fire her.Mischiu asked if she was fired andTruffier suggested that she speak to Van Antwerpen.The next day Mischiu called Van Antwerpen andasked her if she was aware that she could not workMonday dinners or Thursday lunch because of herschool schedule. Van Antwerpen said that she was notaware of that but, that regardless of her school schedule,her work schedule could not be changed because it wasmade by Michiel.Mischiu told her that from the start ofher employ Respondent accommodated her work hourswith her school schedule but since 13 September she hadto work lunches.Later that day Mischiu went to the restaurant andagain spoke to Van Antwerpen.Mischiu offered to showher school registration form but Van Antwerpen said itwas not necessary.Van Antwerpen told Mischiu that thefact that she missed three shifts in a row in the pastweek,8,11, and 15 October,meant that she was notwilling to work,because she missed shifts. Mischiu saidshe was willing to work. Van Antwerpen repeated thatshe could not change the schedule which was made byMichiel,and invited Mischiu to quit if she did not like it.Mischiu refused to quit,adding that she wanted to workand was available any shift except Monday dinner and alllunches.Van Antwerpen then questioned whether herclaim that she did not have to work lunch was valid be-cause she worked the lunch shift in the past.Mischiu re-plied that she only worked lunch when she volunteeredto do so when she was on vacation from school,and thatshe had an agreement with Boumal,which was honoredby Weber,Weber's replacement, and Truffier until 13September that she could work the shifts she desired.Van Antwerpen said that she was unaware of such anagreement. Mischiu asked her, inasmuch as many waiterswere not scheduled to work Monday dinner,and she hadschool then,why her shift could not be transferred to121another worker who was available to work that night.Van Antwerpen,who testified that the Monday dinnershiftwas usually the slowest dinner shift of the week, re-plied that the schedule was designed to work for theneeds of the employees and the business.Mischiu thenaskedwhy her needs were not considered and VanAntwerpen responded that Mischiu's schedule was notcompatible and interfered with the business.Mischiuagain asked that she be replaced by another employeeforMonday dinner shift,and Van Antwerpen said thatRespondent does not need too many workers for thatshift.Mischiu asked why certain employees did not worklunch or Monday dinner.Van Antwerpen then insistedthat the schedule would not be changed and fired her be-cause she missed too many days and had problems withher schedule which meant that she was not willing towork and was unreliable.Van Antwerpen testified that Truffier's practice in as-signing shifts to new employees is to schedule workerswhen they are available to work.If they are unavailable,he tries not to assign them to the inconvenient shift. If awaiter wants to change his shift he would ask Truffierand, if the business of the restaurant permits, the changewould be made.Van Antwerpen stated that,at the time of Mischiu'sdischarge for missing two lunches and one dinner shift,she did a"very good job" and was Respondent's mostseniorwaitress.She knew that Mischiu was a day stu-dent but did not know whether she worked lunchesduring the school year.Mischiu explained her absence toVan Antwerpen on 16 October including the fact thatshe was a student but was told that Respondent neededreliableworkers.Van Antwerpen testified that in decid-ing to fire Mischiu she considered the fact that Mischiuwas a student who could not work the lunch shift, andshe knew that Mischiu was absent from work on thethree occasions due to her school schedule.Van Antwerpen conceded that,at her discharge inter-view,Mischiu asked that her schedule be changed be-cause she could not work on certain days.Van Antwer-pen refused to change her schedule,notwithstanding thatshe altered a schedule for Maneval by giving him moreshifts,which possibly involved asking another worker tochange shifts, because the discussion at that time con-cerned her failure to report to work when scheduled.Van Antwerpen further admitted that some employeeswere not required to work lunches.Truffier testified that he tried to accommodate MischiuinOctober 1983 when he prepared the schedules by at-tempting to honor her request for a special schedule. Heknew that Mischiu was a student and he condeded that itwas possible that she told him that she could not workthe lunch shift,except for school vacations during theschool year, and in fact he did not schedule her forlunch in the past because of her school commitments.However, when she failed to report to work three timesin early October,he told Van Antwerpen that she hadnot come to work and asked her to decide whether toretainMischiu.Van Antwerpen stated that Mischiu was fired for miss-ing two lunches and one dinner,but Respondent's brief 122DECISIONS OF NATIONALLABOR RELATIONS BOARDargues that the discharge was for being absent for twodinners andone lunch. Van Antwerpen also stated that,in prior weeks, when Mischiu noticed that the schedulerequired her to work lunch shifts, she would tell VanAntwerpen that she had classes and could not work. Butin the 2 weeks prior to her discharge, during the periodthat she missed two lunches, she did not tell VanAntwerpen,when the schedule was posted,that she hadclasses.2.Analysis and discussionThe General Counsel's case-in-chief shows that Mis-chiu had a conversation with Elster in late June in therestaurant concerning the Union; on her return in earlySeptember she spoke in favor of the Union to several co-workers in the restaurant; in late September she wasthreatened with discharge by Truffier who said that ifshe continued to spread rumors, he would fire her re-gardless of the Union and warned her that there are in-formers and the walls haveears;and she was the subjectof a threat the day after the election in which Truffierthreatened to fire all the workers and close the facilitydue to the election results. Respondent accordingly hadknowledge of Mischiu's union activity. She was an earlyand strong advocate of the Union who espoused its causeto other workers. Truffier impliedly told her that her ac-tivitieswere being monitored when she demanded to beconfronted with the person who informedmanagementthat she was spreading rumors. The fact that Truffierthreatened to fire her regardless of the Union lends sup-port to a finding that he believed that she was a unionsupporter who the Union would aid if she was fired. Theother unfair labor practices found and the statementsmade by Truffier and Van Antwerpen clearly demon-strate its animus toward the Union.The record compels the conclusion that the schedulingof Mischiu for a Monday dinner shift and one lunch perweek and the refusal to change the schedule was espe-cially onerous because of her school commitments andwas effectuated to harass Mischiu by "visiting adverseeconomic and personal consequences upon [her] with theobject of causing [her] either to abandon [her] leadershipeffort in the union undertaking or to accomplish [her]resignationfrom the workforce."Perko's Inc.,236 NLRB884, 898 (1978). In this connection I note that VanAntwerpen invitedMischiu to quit if she could notadhere to the schedule.The failure of Respondent to grant a scheduling ac-commodation to Mischiu serves to support a finding ofunlawful motivation for the discharge. Respondent hadaccommodated her school schedule with her workschedule until the election. The institution of the newschedule requiring luncheon work and the refusal tochange her Monday dinner shift forced Mischiu to makearrangments to secure other waiters to replace her forthose shifts.TogetherWe Stand Women's Guild,256NLRB 393, 398 (1981). According to Respondent's offi-cials, they routinely tried to accommodate employees' re-quests and it appears that they did so for Mischiu priorto the Union's advent. Release from the Monday dinnershiftwould have presented no hardship to Respondentbecause, according to Van Antwerpen, that was usuallythe slowest night of the week, and other employees wereavailable.Respondent's stubborn refusal to give Mischiua work schedule that would permit her to attend schoolprecipitated her unlawful discharge for her failure towork the hours given her because of her activities in theUnion. S.S.Kresge Co.,199 NLRB 303, 306 (1972).I accordingly fmd that Mischiu's union activities andthe knowledge thereof by Respondent; the discriminato-ry institutionof therequirement that all employees mustwork at least one lunch per week; the refusal of Re-spondent to accommodate Mischiu's reasonable requestto be relieved of working Monday dinner and Thursdaylunch; the contemporaneous commission of the otherunfair labor practices I have found and the timing ofthese events all around the election, which resultsevoked a hostile reaction in Respondent's officials, alllead to the conclusion that the General Counsel hasmade a prima facie showing that Mischiu's protected ac-tivitywas a motivating factor in Respondent's decisionto discharge her.Wright Line,supra.Mischiu was allegedly discharged for not appearingand not obtaining a placement for the dinner shifts of 8and 15 October and the lunch shift of 11 October. Icredit the testimony of LeMonnier that, as her replace-ment for 8 October, she called Truffier and asked if sheshould report to work, and Truffier told her that it wasnot necessary because the restaurant was slow due toColumbus Day. Thus, part of the reason for her dis-charge-the absence of 8 October-was not true.IrejectRespondent's officials' testimony that theycould not change the schedule which required Mischiuto work Monday dinner and Thursday lunch because (a)Michiel had set it and (b) she worked those shifts in thepast.Maneval's testimony, which I credit, was that afterMichiel changed the schedule to reduce his shifts he toldVan Antwerpen that he would have to quit because hehad too few shifts. Van Antwerpen changed the scheduleand gave him two to three more shifts and he continuedtowork. Van Antwerpen thus was willing to make achange in Michiel's schedule for Maneval but refused todo so for Mischiu. It would have been a simple matterforMischiu to have been switched from the Mondaydinner shift because Monday night was usually Respond-ent's slowest night. In addition, although Mischiu hadworked the disputed shifts in the past, she worked thelunch shift during school vacation on a voluntary basis.Of course, she regularly worked Monday dinners in thepast because she requested dinner shifts only. Althoughshe had worked these shifts prior to the schedule change,Respondent was made aware of her inability to workthem immediately when the new luncheon requirementwas announced, and when the new schedule, requiringtheMonday dinner shift, was instituted. Thus, Respond-entwas immediately placed on notice of her scheduleconflict and refused to relieve it.NissenFoods, 272NLRB 371 (1984).I thus conclude that Respondent has not establishedthat it would have fired Mischiu in the absence of herunion activities.Wright Line,supra. SAINT JEAN DESPRESRESTAURANT123III.THE REPRESENTATION CASEA. Thechallenged ballots1Matilda Liffa.FactsLIff was challenged by the Union on the ground thatshe is a supervisor. The Respondent denies this.Lift's job title was described by the employee wit-nesses as "hostess." The classification "hostess" was ex-pressly included,as eligibleto vote,in the unit designa-tion agreed to between the parties in their election agree-ment.However, the Unionargues thatLiff was morethan a hostess and that her duties encompassed functionsperformed by a supervisor, which title is of course ex-cluded from the appropriate unit.It is undisputed that Lift's main function is that of ahostess. She generally stands near the restaurant's en-trance, and greets the customers; takes them to theirseats;gives them menus; takes food and bar orders;brings food and drinks to the table; takes the check withthe payment to the cashier;and clears and cleans tables.She also circulates around the dining room.Liff works nine shifts per week-generally from 11a.m. to 3 p.m. and 6 p.m. until the restaurant closes.During the dinner shifts, she is supervised by Truffier,the maitre'd, an admitted supervisor. Liff gives such in-structions to waiters as telling them to clean the tablesand ashtrays; fill the customers' water glasses; arrangethe tables; and change the place settings. She also reas-signs employees to stations other than their original as-signment or asks them to help at other stations, andwrites and posts the station assignments.Truffier is off from work one dinner shift per week,and during his absence at night Liff is responsible for therestaurant.On those nights, she assigns stations, sendsemployees home early if the business is slow or if em-ployees ask to leave early, and closes and locks the res-taurant when she leaves.Waiter De Boysson testified that on one occasion hestood near the cashier waiting for a credit card to bechecked when Liff approached and told him that it is nothis job to stand still near the cashier, but to service thetables.On another occasion Liff told Mischiu that sheshould wear a different pair of shoes than the ones (not ahigh quality) she had on. Mischiu replied that they werecomfortable, but Liff answered that they were "inappro-priate" for the restaurant.Mischiu changed her shoes.On another occasion, Liff apparently noticed Mischiu re-moving eightglasses atonce from a table-putting herfingers into the glasses in order to hold them. Liff toldher that Respondent was not a diner or coffeeshop andthat she should not do that. Thereafter, Mischiu removedtwo glasses at a time. In late Sepember 1984, Mischiusaw Liff assign a new waiter to a station on his firstnight of work Later that night Liff told Mischiu that thewaiter was "terrible," and she asked Mischiu to cover histables.At 11 p.m., Liff told him to leave early. Mischiunever saw the waiteragain.On another occasion, Mis-chiu overheard Liff tell Truffier that waitress Brigettewas messy, wore dirty or yellow shirts, and was notpolite to customers. Truffier said he would "see," and afew days or 1 week later Brigette was discharged.Liff,who arrives for the lunch shift about noon,whereas the waiters are required to come to work at11:30 a.m., does not punch a timeclock. All the waiterspunch a timeclock. Truffier, Van Antwerpen, and Liffdo not punch a clock because, according to VanAntwerpen, they earn a salary-which is $450 per week.The waiters are paid $2.35 per hour plus a share of thetips.Liff shared in the tips, for the first month of heremploy, but no longer does so. She also resides in anapartment free of charge, which is owned by Respond-ent.Van Antwerpen testified that Liff never hired, promot-ed, suspended, fired, laid off, reprimanded, or evaluatedemployees, and that she has no authority to do so. Sheconceded that Liff has the authority to ask a waiter toclean a table; obtain food from the kitchen; give water toa customer; and in Truffier's absence, assign waiters totheir stations in the manner done by Truffier; and allowsemployees to leave before the end of their shift. In thisregard she uses her own judgment concerning when theycan leave, but she follows the restaurant's practice-ifbusiness is slow,and only a few customers are present,she can determine how many waiters can leave. VanAntwerpen stated that, although she does not in factknow what Liff did during the dinner shift after VanAntwerpen left the restaurant, she noted that Liff doesnot have the authority to tell a waiter to help out at an-other table, or to adjust improper dress. Van Antwerpenfurther noted that during her vacation Liff assumed herduties and signed the paychecks.Liff did not testify.b. Analysis and discussionIfind that Liff is a supervisor within themeaning ofthe Act. Although her main duty is that of a hostess, shealso exercises sufficient authority over the waiters towarrant such a finding. Thus, she gives instructions towaiters;assigns and reassigns employees to stations; rep-rimands waiters for standing idle and wearing improperdress; directs employees to leave early; and is in com-plete charge of the restaurant one shift per week in Truf-fier's absence. In the latter instance, if Liff is not consid-ered a supervisor the restaurant would have no one inauthority one shift per week.A proper inference may be drawn from the fact thatLiff was not happy with the performance of the newwaiter and complained to Truffier about Brigette, andtheir nonappearance sometime thereafter, that she recom-mended their discharge to Truffier. She has in commonwith admitted Managers Truffier and Van Antwerpenthe amount of salary and the fact that she does notpunch a timeclock. In fact, her compensation by Re-spondent is greater because she resides in a rent-freeapartment owned by the restaurant.Moreover, Llff's salary, which is the same as her supe-rior's,Truffier, and her benefits, including the free apart-ment,which exceed Truffier's, and the combination ofwhich far exceeds that of the waiters, all point to a find-ing that Liff is a supervisor. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDInSheratonMotor Inn,210 NLRB 790, 792 (1974), theBoard found that that restaurant's hostess,having essen-tially similar duties tothat of Liff,was a supervisor, theonly differences,which are insubstantial considering theother factors, being that (a) an employee was hired afterhaving been interviewed by only a hostess and (b) theemployees"report in" to the hostess after they punch in.Maremont Corp.,239 NLRB 240 (1978), relied on by Re-spondent,is inapposite.That case involves leadpersons ina plant who, by virtue of their greater skills, give in-structions and admonish employees in a routine nature.The leadperson, like the unit employees, punched aclock,were hourly paid, and spent most of their timedoing routine work predetermined by their supervisors.Those factorsare not present here.I shall therefore recommend, inasmuch as I find thatMatilda Liff is a statutory supervisor, the challenge toher ballot besustained,and that her ballot not be openedor counted.2. Jean De Boyssona.FactsDe Boysson was challenged by the Board agent on theground that he was not on the eligibility list. Pursuant tothe election agreement, the payroll period for eligibilityto vote was the period ending 18 August.In addition the Respondent asserts that De Boysson'sballot should not be counted because he was "in train-ing" during the week ending 18 August and thereforewas not a regular employee.De Boysson testified that on 13 August he was inter-viewed and hired by Truffier. He was asked to work thatevening but was unavailable. He began work the nextevening, 14 August, helping the other waiters, for whichhe received no tips and no wages. He again worked thefollowing day, 15 August, performing the same dutiesand received a half share of tips. According to Truffier,he was in training for those 2 nights only. On 15 AugustTruffier told him that he would "work out" and that hewould receive a full share of tips on 16 and 17 August,which he did, having been assigned to a station bothnights.39He did not work on 18 August, but worked threeshifts the following week, on 21, 22, and 23 August, forwhich he received a full share of tips.Employee Elster testified that he worked with DeBoysson for two shifts in the week of 13 August. Em-ployee Neil Sukoff stated that De Boysson first beganwork on 14 August and worked there for the next 2 or 3nights.In his second week of employment De Boysson re-ceived a timecard, and thereafter was on the payroll andreceived wages until 3 October, when he quit.The timecard in evidence apparently shows that hefirst utilized a card on 21 August. According to ManagerVan Antwerpen, employees are not necessarily giventimecards upon their hire. Timecards are given to themdays or even weeks after they begin work. No wages arepaid to a worker who does not have a timecard becausethe hours worked are not recorded and thus not trans-mitted to the bookkeeper. Such an employee thereforedoes not appear on Respondent's payroll until he is givena timecard. However, Van Antwerpen conceded that thefact that De Boysson was not listed on Respondent'spayroll records in the beginning of his employ does notmean that he was not working then. She conceded thatworkers could be working and receiving tips but not belisted on the payroll register.b. Analysis and discussionThe Board has held that "eligibility is conferred byworking during the eligibility payroll period," and that"if an employee works at any time during the payrollperiod, he meets this aspect of the eligibility test."GatorProducts,250 NLRB 282 (1980).The eligibility period here is the periodending 18August. Respondent's payroll week runs from Mondayto Saturday. Thus, in order for De Boysson to have beeneligible to vote he must have worked at any time duringthatweek, from Monday, 13 August, to Saturday, 18August.The evidence is clear that De Boysson began work on14 August, and worked on 15, 16, and 17 August. Hewas accordingly working during the payroll eligibilityperiod and was employed on the date of the election.I reject Respondent's argument that De Boysson wasineligible to vote because he was in training during theweek of 13 August. Truffier admitted that his trainingconsisted of 2 nights only, 14 and 15 August, and, ac-cording to De Boysson's uncontradicted testimony, Truf-fier advised him on 15 August that he would "work out"and would thereafter receive a full share of tips. DeBoysson's training period, therefore, ended on 15 Augustand he was no longer in training on 16 and 17 August,prior to the 18 August eligibility cutoff date. Moreover,even if De Boysson could be classifiedas a traineeduring part of that week, such would not thereby war-rant his exclusion from the unit where, as here, he shareda sufficient community of interest with the otherunit em-ployees.Johnson's Auto Spring Service, 221NLRB 809(1975).I shall therefore recommend that the challenge to theballot of Jean De Boysson be overruled and that hisballot be opened and counted.3.Neil SukoffBecause I have already found that the discharge ofSukoff prior to the election was not unlawful,I shall sus-tain the challenge to his ballot and order that it not beopened or counted.B. Objections to the ElectionThe Union's objections are as follows:1.On or about August 22, 1984, the employer, byitsagents and representatives, terminated the em-ployment of Neil Sukoff, a waiter, because of hisactivities in and on behalf of the union.39 Respondent's tip sheets confirm De Boysson's testimony SAINT JEAN DESPRESRESTAURANT4.Beginningon or about August 12, 1984, theemployerbegan hiring new employees as bartendersand waiters/waitresseswhichresulted in substantial-ly reducingthe hours worked bycertain existingemployeeswho were activein and onbehalf of theunion.5.By these and other acts,the employer de-stroyed the laboratoryconditionsnecessary for theconduct ofthe election.40Inasmuchas I have found that the discharge of Sukoffwas not unlawful, and that the allegation concerning thehire of new employees and the reduction of hours of ex-istingworkers had no merit,Iwill recommend that Ob-jections 1 and 4 be overrruled.The Regional Director found that the conduct setforth in the complaint in this case,although not specifi-cally alleged as objectionable,isencompassed in andwithin the scope of Objection 5.4 t Inasmuch as I havefound violations by Respondent of Section 8(a)(1) and (3)of the Act, Objection 5 is sustained.Iwill recommendthat, if the Union does not receive a majority of the validvotes cast,according to a revised tally after the ballot ofJean De Boysson is opened and counted, the election beset aside and the Regional Director be directed to con-duct a second election.CONCLUSIONS OF LAW1.Respondent Michiel's Inc.d/b/a Le Saint Jean dePres Restaurant is and at all times material herein hasbeen an employer engaged in commerce within themeaning of the Act.2.Hotel Employees and Restaurant Employees Union,Local 100 of New York, New York and Vicinity, AFL-CIO is a labor organization within the meaning of theAct.3.By discharging Rodica Mischiu because of hermembership in and activities in behalf of the Union, Re-spondent violated Section 8(a)(3) and (1) of the Act.4.By requiringitsemployeestoworkat least onelunch shift per week because of their union activities,Respondent violated Section 8(a)(3) and (1) of the Act.5.By announcing a new rule whereby Respondentwould thereafter dock the pay of its employees for beinglate to work to induce them not to support the Union; byinforming an employee that he would lose pay for being4 minutes late to work,to induce him not to support theUnion; by threatening to discharge employees and threat-ening them with unspecified reprisals because of theirsupport for the Union; by threatening its employees withclosure of its facility and with discharge of all the em-ployees if the Union won the election; by threatening itsemployees with closure of the facility and with dischargeof all the employees because of the result of the election;and by threatening its employees with closure of its facil-ity if the employees voted for the Union, RespondentviolatedSection 8(a)(1) of the Act.40 Objections 2 and 3 were withdrawn by the Union prior to the hear-ing41There was no evidence that special permission to appeal the Re-gional Director's finding was requested1256.The acts and conduct set forth above in Conclusionsof Law 3, 4, and 5 constitute objectionable conduct war-ranting the setting aside,under certain circumstances, ofthe representation election conducted on 12 September1984.7.Respondent has not violated the Act in any otherrespect as alleged in the complaint.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Ifinditnecessary to order it tocease and desist,and to take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondent unlawfully dischargedRodica Mischiu, I recommend that Respondent be or-dered to reinstateher andmake her whole for any lossof earnings she may have suffered as a result of the dis-crimination against her. The amountof backpayshall becomputed in the mannerset forth byIsisPlumbing Co.,138 NLRB 716 (1967),as modifiedbyFlorida Steel Corp.,231 NLRB 651 (1971).On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed42ORDERThe Respondent,Michiel's Inc.d/b/a Le Saint Jeande Pres Restaurant,New York, New York,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting Hotel Employees and Res-taurant Employees Union,Local100 ofNew York, NewYork and Vicinity, AFL-CIO,or any other union.(b) Requiring its employees to work at least one lunchshift per week because of their union activities.(c)Announcing a new rule whereby it would thereaf-ter dock the pay of its employees for being late to workor informing employees that they would lose pay forbeing late to work to induce them not to support theUnion;threatening to discharge employees because oftheir support for the Union;threatening its employeeswith closure of its facility and with discharge of all itsemployees because of the Union or the election.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Rodica Mischiu immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice to42 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss ofearningsand other benefits sufferedas a resultof the discrimina-tion againsther, in the manner set forth in the remedysection of the decision.(b) Remove from its files any reference to the unlawfuldischarge of Rodica Mischiu and notify her in writingthat this has been done and that the discharge will not beused againsther in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its New York facility copies of the attachednoticemarked "Appendix."43 Copies of the notice, onforms provided by the Regional Director for Region 2,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the notices49 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "are not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsnot specificallyfound herein.IT IS ALSO FURTHER RECOMMENDEDthat Case 2-RC-19802 be, severed from the complaint cases and that itbe, remanded to the Regional Director for Region 2, andthat the challenges to the ballots of Matilda Liff and NeilSukoff which were cast in a representation election con-ductedin said caseon 12 September 1984 be, sustainedand those ballots not be opened or counted; and that thechallenge tothe ballot ofJeanDe Boysson, which wascast in the aforesaid election be, overruled; and that theRegional Director be, directed to open and count thechallenged ballot of Jean De Boysson and to prepare andserve on the parties a revised tally of ballots.If the Petitioner receives a majority of the valid votescast,the RegionalDirectorshall issuea certification ofrepresentative. If the Petitioner does not receive a major-ity of the valid votes cast, according to the revised tally,IT IS FURTHER RECOMMENDED that the election held on12 September 1984 among certain employees at Respond-ent'sNew York restaurant be set aside and that the Re-gional Director be directed to conduct a second electionat such time as he deems that circumstances permit thefree choice of a bargaining representative.